DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 2 and 6 is objected to because of the following informalities: Claim 6 recites “wherein the first sufficient signal quality is a first signal-to-noise ratio”   However, the first sufficient signal quality  lacks of antecedent basis.  Also See the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-14, 15-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 15 recites the limitation a first sufficient signal quality and/or a second sufficient signal quality (Also Claims 2/16 and 6/20).  The term “sufficient” is unclear as to what falls under (qualifies as) “sufficient” signal quality. 
Dependent Claims 2-5, 11-14 and Dependent Claims 16-19, 21-24 are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected Claims 1 and 15, respectively.
NOTE: Applicant clarifies a first sufficient signal quality and a second sufficient signal quality to be a first signal-to-noise ratio and a second signal-to-noise ratio in Claims 6 and 20.  Accordingly, Claims 6-10 and Claims 20 are not rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ABEDINI (US 20180317161 A1) in view of Kotecha (US 20200366360 A1)

Re: Claim 1
ABEDINI discloses a method of wireless communication, comprising: 
performing a first shallow scan at a user equipment over a frequency band by determining at each frequency of a synchronization raster for the frequency band (See ABEDINI [0091] A UE during initial acquisition, for example when the UE device powers up, generally searches a list of frequency locations (e.g., frequency rasters) to find a cell to connect. NOTE: Also See ABEDINI Figs. 14 and 15; [0032] [0092] for additional support. )
See ABEDINI [0033] A typical frequency scan includes searching each frequency raster one by one in an attempt to detect a cell. On each raster the UE tries to find a cell, for example, by detecting a reference signal (e.g., synchronization signal).
NOTE: Also See ABEDINI Fig. 13 [0099]  
whether a synchronization signal (See ABEDINI Fig. 8. [0082] Under 3GPP's 5G wireless communication standards, a structure has been defined for NR synchronization (synch) signals (NR-SS), also referred to as NR synchronization channels) is received over a repetition period for the synchronization signal (See ABEDINI Fig. 8 [0083] BS 110 shown in FIG. 1, may transmit an SS burst 802 during a period 806 of Y μsec.  NOTE: Also See ABEDINI [0083] re Each SS block may include . . .; [0082] re one or more of the channels in an SS block may be used for measurements; and [0111] re multiple instance of a synchronization signal (e.g., PSS and/or SSS)) with a first signal quality to permit synchronization with a base station; and 
See ABEDINI [0101] the UE may search one or more of a plurality of frequency rasters one stage at a time starting with the stage corresponding to the highest SNR. For example, referring to the three stage example, the UE may first search one or more frequency rasters according to stage 1 (fast search with shortest dwell times) to find a cell with high SNR.
in response to the first shallow scan not being successful, performing a deep scan over the frequency band by determining at each frequency of the synchronization raster for the frequency band 
See ABEDINI [0101] If the UE does not find a cell after the stage 1 scan is completed, the UE may search the one or more frequency rasters according to stage 2 (medium search with medium dwell times) to find a cell with medium SNR.
whether the synchronization signal is received over a repetition periods for the synchronization signal with a second sufficient signal quality to permit synchronization with the base station.
See ABEDINI [0101] If the UE does not find a cell after the stage 1 scan is completed, the UE may search the one or more frequency rasters according to stage 2 (medium search with medium dwell times) to find a cell with medium SNR.
ABEDINI does not appear to explicitly disclose over a series of repetition periods (Emphasis Added).
In a similar endeavor, Kotecha discloses performing a first shallow scan at a user equipment over a frequency band by determining at each frequency of a synchronization raster for the frequency band (See Kotecha [0019]  the UE may scan one or more frequency sub-band portions of the total SSB frequency raster) whether a synchronization signal is received over a repetition period for the synchronization signal (See Kotecha [0027] the base station 201 is configured to periodically transmit a synchronization signal block (SSB) on each of a plurality of N transmit beams (e.g., SSB 1-SSB 64) as part of an SSB burst which has a SSB burst duration (T.sub.SSB) and periodic SSB burst period (T.sub.SSBPERIOD). . . SSB bursts are transmitted regularly with a SSB burst period. NOTE: Also See Kotecha [0029] for further details)
See Kotecha [0033] the first and second stage computations can be based on one or more SSB bursts by making continuous circular round robin M RX beam sweeps and B frequency band sweeps across one or more SSB burst periods. . . . M/2 RX beam sweeps could be conducted in a first SSB burst (or 1 thru B/2 burst periods),
with a first signal quality to permit synchronization with a base station; and 
See Kotecha [0028] the user equipment continuously sweeps across all M RX beams (e.g., in a circular round robin manner) throughout the duration of each SSB burst period during a first stage to compute composite RSSI metric values over every set of samples covering M RX beams which are compared to a threshold RSSI value to identify candidate SSB signals.
NOTE: Also See Kotecha [0077] for additional support.
performing a deep scan over the frequency band by determining at each frequency of the synchronization raster for the frequency band whether the synchronization signal is received over a series of repetition periods for the synchronization signal (See Kotecha [0032] the signal processing unit(s).sup.212 may also be configured to perform a second stage computation. . . to identify the maximum RSSI value for each RX beam over the entirety of one or more SSB bursts period) with a second sufficient signal quality to permit synchronization with the base station.
See Kotecha [0033] In addition or in the alternative, RSSI values could be computed over multiple SSB bursts in order to compute average RSSI values across successive burst periods to improve signal-to-noise ratio performance. . . .  with the remaining M/2 RX beam sweeps being conducted in the second SSB burst (or burst periods B/2 to B). 
NOTE: Also See Kotecha [0028] the first stage processing may be extended to span multiple SSB bursts at the end of which the composite RSSI metric values are used to identify candidate SSB signals.
Note, ABEDINI and Kotecha are analogous art because both are directed to frequency scanning (See ABEDINI Abstract and Kotecha Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ABEDINI invention by employing the teaching as taught by Kotecha to provide the limitation.  The motivation for the combination is given by Kotecha which improves scanning process.

Re: Claims 2 and 16
ABEDINI in view of Kotecha discloses performing a second shallow scan at the user equipment by determining at each frequency of the synchronization raster whether the synchronization signal is received over the repetition period for the synchronization signal with the first sufficient signal quality to permit synchronization with the base station.
See ABEDINI [0101] If the UE does not find a cell after stage 2 scan is completed, the UE may search the one or more frequency rasters according to stage 3 (slow search with long dwell times) to find a cell with low SNR.

Re: Claims 3 and 17
ABEDINI in view of Kotecha discloses wherein the second shallow scan is responsive to the deep scan not being successful.
See ABEDINI [0101] If the UE does not find a cell after stage 2 scan is completed, the UE may search the one or more frequency rasters according to stage 3 (slow search with long dwell times) to find a cell with low SNR

Re: Claims 5 and 19
ABEDINI in view of Kotecha discloses wherein the synchronization signal is a synchronization signal block (SSB) for a new radio (NR) system. (See ABEDINI [0038] FIG. 1 illustrates an example wireless network 100 in which aspects of the present disclosure may be performed. For example, the wireless network may be a new radio (NR) or 5G network.  NOTE: Also See ABEDINI [0037])
See ABEDINI [0082] Under 5G, a set of consecutive OFDM symbols carrying different types of synch signals (e.g., primary synchronization signal (PSS), secondary synchronization signal (SSS), time synchronization signal (TSS), PBCH) forms an SS block.

Re: Claims 6 and 20
ABEDINI in view of Kotecha discloses wherein the first sufficient signal quality is a first signal-to-noise ratio, and wherein the second sufficient signal quality is a second signal-to-noise ratio.
See ABEDINI [0100] each stage of the multi-stage technique may correspond to a different range of SNR. For example, a three stage search technique may be defined, a first stage designed to search cells with high SNR (e.g., high SNR>0 dB), a second stage designed to search cells with medium SNR (e.g., 0 dB>medium SNR>−8 dB), and a third stage designed to search cells with low SNR (e.g., −8 dB>low SNR>−12 dB). 
NOTE: Also See ABEDINI  [0106] and [0112]

Re: Claim 7
ABEDINI in view of Kotecha discloses wherein the first signal-to-noise ratio and the second signal-to-noise ratio are both measures of a primary synchronization signal (PSS) for the SSB. (See ABEDINI [0082] Each SS block may include, for example, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and one or more physical broadcast channels (PBCHs), also referred to as synchronization channels)
See ABEDINI [0082] Under 5G, a set of consecutive OFDM symbols carrying different types of synch signals (e.g., primary synchronization signal (PSS), secondary synchronization signal (SSS), time synchronization signal (TSS), PBCH) forms an SS block. . . Further, one or more of the channels in an SS block may be used for measurements. 

Re: Claim 8
ABEDINI in view of Kotecha discloses wherein the first signal-to-noise ratio and the second signal-to-noise ratio are both measures of a secondary synchronization signal (SSS) for the SSB. (See ABEDINI [0082] Each SS block may include, for example, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and one or more physical broadcast channels (PBCHs), also referred to as synchronization channels)
See ABEDINI [0082] Under 5G, a set of consecutive OFDM symbols carrying different types of synch signals (e.g., primary synchronization signal (PSS), secondary synchronization signal (SSS), time synchronization signal (TSS), PBCH) forms an SS block. . . Further, one or more of the channels in an SS block may be used for measurements. 

Re: Claim 9
ABEDINI in view of Kotecha discloses wherein the first signal-to-noise ratio and the second signal-to-noise ratio are both measures of a physical broadcast channel (PBCH) signal for the SSB. (See ABEDINI [0083] Each SS block may include, for example, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and one or more physical broadcast channels (PBCHs), also referred to as synchronization channels)
See ABEDINI [0082] Under 5G, a set of consecutive OFDM symbols carrying different types of synch signals (e.g., primary synchronization signal (PSS), secondary synchronization signal (SSS), time synchronization signal (TSS), PBCH) forms an SS block. . . Further, one or more of the channels in an SS block may be used for measurements. 

Re: Claim 15
ABEDINI in view of Kotecha discloses a user equipment, comprising: a transceiver configured to: 
See ABEDINI Fig. 4. [0065] One or more components of the BS 110 and UE 120 may be used to practice aspects of the present disclosure. For example, antennas 452, Tx/Rx 454, processors 466, 458, 464, and/or controller/processor 480 of the UE 120 and/or antennas 434, processors 420, 430, 438, and/or controller/processor 440 of the BS 110 may be used to perform the operations described herein and illustrated with reference to FIGS. 7-13.
perform a first shallow scan over a frequency band by a determination at each frequency of a synchronization raster for the frequency band of 
whether a synchronization signal is received over a repetition period for the synchronization signal with a first sufficient signal quality to permit synchronization with a base station; and 
in response to the first shallow scan not being successful, perform a deep scan over the frequency band 
by a determination at each frequency of the synchronization raster of whether the synchronization signal is received over a series of repetition periods for the synchronization signal with a second sufficient signal quality to permit synchronization with the base station.
NOTE: See the rejection of Claim 1 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ABEDINI in view of Kotecha as applied to Claim 9 above, and further in view of SEO (US 20170230926 A1)

Re: Claim 10
ABEDINI in view of Kotecha does not appear to explicitly disclose wherein both measures are of a demodulation reference signal (DMRS) in the PBCH signal.
In a similar endeavor, SEO discloses wherein both measures are of a demodulation reference signal (DMRS) in the PBCH signal.
See SEO [0096] the UE may acquire broadcast information within the cell by receiving a physical broadcast channel (PBCH) from the eNB. In the initial cell search procedure, the UE may monitor a downlink (DL) channel state by receiving a downlink reference signal (DL RS).
NOTE: Also See SEO [0061] iv) Channel State Information-Reference Signal (CSI-RS) carrying CSI, when downlink DM-RSs are transmitted;
Note, ABEDINI in view of Kotecha and SEO are analogous art because both are directed to frequency scanning (See ABEDINI Abstract and SEO Abstract, [0096]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ABEDINI in view of Kotecha invention by employing the teaching as taught by SEO to provide the limitation.  The motivation for the combination is given by SEO which improves scanning process by incorporating comprehensive scanning.


Claim 11-14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over ABEDINI in view of Kotecha as applied to Claims 1 and 15 above, and further in view of KUBO (US 20110045829 A1)

Re: Claims 11 and 21
ABEDINI in view of Kotecha does not appear to explicitly disclose incrementing a count for the first shallow scan and for the deep scan, wherein the first shallow scan is responsive to the count having a first value and wherein the deep scan is further responsive to the count having a second value.
In a similar endeavor, KUBO discloses incrementing a count for the first shallow scan and for the deep scan, 
See KUBO Fig. 2. [0042] if the mobile radio terminal 1 executes search for the base station once by using the first base station search method in step S3, the counter C1 is incremented by one from the initial value of zero, and the value of the counter C1 is updated to one.
wherein the first shallow scan (See KUBO Fig. 2. [0036] the first base station search method) is responsive to the count having a first value and
See KUBO Fig. 2. [0036] If the communication system control unit 39a determines that the value of the counter C1 does not correspond to the upper limit value Cmax of the number of searches by the first base station search method in step S2, the communication system control unit 39a searches for the base station by using the first base station search method in step S3. 
NOTE: Also See Fig. 2: S1 with [0033] 
wherein the deep scan (See KUBO Fig. 2. [0043] the second base station search method) is further responsive to the count having a second value.
See KUBO Fig. 2. [0043] If the communication system control unit 39a determines that the value of the counter C1 corresponds to the upper limit value Cmax of the number of searches by the first base station search method in step S2, the communication system control unit 39a searches for the base station by using the second base station search method in step S10.
NOTE: Also See KUBO Fig. 5. [0042] 
Note, ABEDINI in view of Kotecha and KUBO are analogous art because both are directed to frequency scanning (See ABEDINI Abstract and KUBO Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ABEDINI in view of Kotecha invention by employing the teaching as taught by KUBO to provide the limitation.  The motivation for the combination is given by KUBO which improves scanning process.

Re: Claims 12 and 22
ABEDINI in view of Kotecha and KUBO discloses wherein incrementing the count comprises incrementing the count in a modulo-N counter. (See KUBO [0060] when the present Cmax is equal to or larger than the predetermined reference value in the reset process of Cmax in step S12 of FIG. 2, it may be made unnecessary for the mobile radio terminal 1 to add Cs to the present Cmax value)
See KUBO Fig. 2. [0042] the communication system control unit 39a executes the base station search process by the first base station search method until the value of the counter C1 corresponds to the upper limit value Cmax of the number of searches by the first base station search method.
NOTE: Also See KUBO Fig. 7.  Base station search between T1-T3 and T8-T10 (when UE enters out of service area) are in modulo-3 counter. 
NOTE: See the rejection of Claim 11 for motivation to combine. 

Re: Claims 13 and 23
ABEDINI in view of Kotecha and KUBO discloses wherein the modulo-N counter is a modulo-4 counter.
See KUBO Fig. 5. [0047] the communication system control unit 39a starts the first search for the base station using the first base station search method at a time t.sub.4 after the reset of C1, starts the second search for the base station using the first base station search method at a time t.sub.5, and further starts the third search for the base station using the first base station search method at a time t.sub.6. If the third search for the base station using the first base station search method ends, the value of the counter C1 is incremented, and the value of the counter C1 becomes "3". Thereafter, the communication system control unit 39a starts search for the base station using the second base station search method at a time t.sub.7.
NOTE: See the rejection of Claim 11 for motivation to combine. 

Re: Claims 14 and 24
ABEDINI in view of Kotecha and KUBO discloses wherein the deep scan is further responsive to the count for the modulo-4 counter equaling two.
See KUBO Fig. 2. [0043] If the communication system control unit 39a determines that the value of the counter C1 corresponds to the upper limit value Cmax of the number of searches by the first base station search method in step S2, the communication system control unit 39a searches for the base station by using the second base station search method in step S10. [0049] the new Cmax is set to the value "1"
NOTE: See the rejection of Claim 11 for motivation to combine. 



Allowable Subject Matter
Re: Claims 4 and 18
Claims 4 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: ABEDINI in view of Kotecha is considered as the most relevant document in the prior art, which discloses wherein the second shallow scan is responsive to the deep scan not being successful (See the rejection of Claims 3 and 17 above).  
ABEDINI in view of Kotecha does not discloses the technical features in Claims 4 and 18 of wherein the second shallow scan is subsequent to the first shallow scan, and wherein the deep scan is further responsive to the second shallow scan not being successful.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644